I disagree with the opinion of THACHER, J. The judgment upholding the constitutionality of the Commercial Rent Law should be reversed.
The retroactive provisions of section 7, chapter 3, of the Laws of 1945, being an unreasonable exercise of the police power, violate article I, section 10, of the United States Constitution.
The domestic rent laws of 1920 were construed as prospective. (Orinoco Realty Co. v. Bandler, 233 N.Y. 24.)
This statute attempts to impair the obligation of contract, legal at inception.
I accordingly vote to reverse the judgment.
LEHMAN, Ch. J., LOUGHRAN, LEWIS, CONWAY and DESMOND, JJ., concur with THACHER, J.; DYE, J., dissents in separate memorandum.
Judgment affirmed. *Page 583